                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



WILLIAM BRIDGEWATER,

                                       Plaintiff,

               v.                                             CASE NO. 19-3105-SAC


JEFF EASTER,

                                       Defendant.


                    MEMORANDUM AND ORDER TO SHOW CAUSE

       Plaintiff William Bridgewater brings this pro se civil rights action pursuant to 42 U.S.C. §

1983. Plaintiff proceeds in forma pauperis. Mr. Bridgewater is an inmate at the Sedgwick County

Detention Facility (SCDF) in Wichita, Kansas. He has been convicted of a state felony and is awaiting

sentencing. For the reasons discussed below, Plaintiff is ordered to show cause why his complaint

should not be dismissed.

I. Nature of the Matter before the Court

       Plaintiff’s complaint (ECF No. 1) alleges conditions at SCDF are overcrowded. Mr.

Bridgewater describes an incident on February 10, 2019, where he got up from a table where he

had been eating to return his empty meal tray and tripped over a chair, which caused him to fall

into a chair occupied by another inmate and injure his back. He claims the sleeping area is also

cramped and inmates have no room to eat, walk around, or talk on the phone privately. Plaintiff

states he fears for his safety as a result of the crowded conditions in the old work release building

at SCDF (“Annex”) where he is housed.


                                                    1
        Plaintiff names as defendant Jeff Easter, Sedgwick County Sheriff. He requests relief in

the form of $5,000,000 in compensatory damages and an order to bring the SCDF Annex up to

code.

II. Statutory Screening of Prisoner Complaints

        The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

Additionally, with any litigant, such as Plaintiff, who is proceeding in forma pauperis, the Court

has a duty to screen the complaint to determine its sufficiency. See 28 U.S.C. § 1915(e)(2). The

Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are legally

frivolous or malicious, that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,



                                                 2
1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to




                                                   3
plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       A. Failure to state a claim of a constitutional violation

       Plaintiff brings one count in his complaint, alleging his constitutional rights have been

violated by the overcrowded conditions in the SCDF Annex. He does not specify which right has

been violated, but claims based on the conditions of confinement fall under the Eighth

Amendment. An Eighth Amendment challenge to prison conditions must contain facts showing

both (1) that the conditions resulted in a “sufficiently serious” deprivation “so as to constitute a

substantial risk of serious harm” or, in the alternative, that the conditions deprived the inmate of

“the minimal civilized measure of life's necessities”; and (2) that the responsible officials acted

with deliberate indifference to the prisoner's conditions. Barney v. Pulsipher, 143 F.3d 1299, 1310

(10th Cir. 1998); Shannon v. Graves, 257 F.3d 1164, 1168 (10th Cir. 2001). The Constitution does

not require comfortable prisons, but it does require that inmates have “adequate food, clothing,

shelter and medical care.” Barney, 143 F.3d at 1310-11. “[C]onditions that cannot be said to be

cruel and unusual under contemporary standards are not unconstitutional. To the extent that such

conditions are restrictive and even harsh, they are part of the penalty that criminal offenders pay

for their offenses against society.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

       In Rhodes, the U.S. Supreme Court considered a claim that prison overcrowding violated

the Eighth Amendment. The court found that crowded conditions requiring double-celling of

inmates did not amount to cruel and unusual punishment where the conditions “did not lead to

deprivations of essential food, medical care, or sanitation” or increase violence among inmates.

Id.



                                                 4
         The conditions Mr. Bridgewater describes may not be ideal, but they do not amount to

cruel and unusual punishment as required to state an Eighth Amendment claim. Plaintiff does not

allege he has been deprived of the adequate food, clothing, shelter or medical care. Nor does his

complaint demonstrate that the conditions at the SCDF Annex create a substantial risk of serious

harm. Mr. Bridgewater describes one incident where he tripped over a chair and fell into another

chair, and he alleges he has blood pressure issues that cause him to be at risk for falling. However,

Plaintiff does not explain why he would not be at risk for falls in a different environment. He

makes the conclusory statement that the cramped conditions “make[ ] for a very vulnerable

situation for other [inmates] and deputies.” ECF No. 1, at 3. Nonetheless, his allegations do not

reflect the type of “extreme deprivation[ ]” “sufficiently grave to form the basis of an Eighth

Amendment violation.” Hudson v. McMillian, 503 U.S. 1, 9 (1992).

         Plaintiff has failed to state facts sufficient to support a plausible Eighth Amendment claim.

Plaintiff is given time to allege additional, sufficient facts or to otherwise show cause why this

action should not be dismissed for failure to state a claim in federal court of a federal constitutional

violation.

         B. Prior lawsuit on same grounds

         Mr. Bridgewater states in his complaint that he filed a lawsuit in state court dealing with

the same facts involved in this action. ECF No. 1 at 4. A review of online state court records

reveals he filed a lawsuit on March 20, 2019, against the same defendant, Sheriff Easter, in the

District Court of Sedgwick County, Kansas.1 According to the docket sheet, that lawsuit was

dismissed on July 1, 2019, when the state court judge granted the defendant’s motion to dismiss.



1
 Case No. 2019-CV-000610-TO, Sedgwick County District Court. The Kansas Office of Judicial Administration
provides online access to limited district court records, including docket sheets, of which this Court takes judicial
notice, at www.kansas.gov/countyCourts/search/records.

                                                           5
         Where a plaintiff has previously filed a lawsuit based on the same facts or cause of action,

suing the same defendant, and that lawsuit was decided on the merits, he cannot relitigate issues

that were or could have been raised in that action by filing a lawsuit in a different court. See Rivet

v. Regions Bank of Louisiana, 522 U.S. 470, 476 (1998); see also Muniz v. Moore, 375 F. App'x

841, 843 (10th Cir. 2010) (quoting Nwosun v. Gen. Mills Rests., Inc., 124 F.3d 1255, 1257 (10th

Cir. 1997). The second lawsuit is barred by res judicata. Nwosun, 124 F.3d at 1257.

         Based on the limited information available to the Court, it appears this action may be barred

by res judicata. Mr. Bridgewater is directed to show cause why res judicata should not apply here.

IV. Response Required

         For the reasons stated herein, Plaintiff’s complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B) for failure to state a claim upon which relief may be granted.

Plaintiff is therefore required to show good cause why his complaint should not be dismissed.

Plaintiff is warned that his failure to file a timely response may result in the complaint being

dismissed for the reasons stated herein without further notice.

         Plaintiff is also given the opportunity to file a complete and proper amended complaint

upon court-approved forms that cures all the deficiencies discussed herein.2 Plaintiff is given time

to file an amended complaint in which he (1) alleges sufficient facts to state a claim for a federal



2
  In order to add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete
amended complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original
complaint, and instead completely supersedes it. Therefore, any claims or allegations not included in the amended
complaint are no longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and
the amended complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including
those to be retained from the original complaint. Plaintiff must write the number of this case (19-3105-SAC) at the
top of the first page of his amended complaint and he must name every defendant in the caption of the amended
complaint. See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations, and
circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                           6
constitutional violation and show a cause of action in federal court; and (2) alleges sufficient facts

to show personal participation by each named defendant.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all the

deficiencies discussed herein, this matter will be decided based upon the current deficient

complaint.

          IT IS THEREFORE ORDERED that Plaintiff is granted to and including August 26,

2019, in which to show good cause, in writing, why his complaint should not be dismissed for the

reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until August 26, 2019, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          IT IS SO ORDERED.

          DATED: This 26th day of July, 2019, at Topeka, Kansas.



                                                s/_Sam A. Crow_____
                                                SAM A. CROW
                                                U.S. Senior District Judge




                                                    7
